Citation Nr: 0638279	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-17 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of April 2002 rendered by the 
St. Petersburg, Florida, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  That action denied the 
veteran's request to reopen his claim.  The veteran appealed 
that decision to the Board.  The Board reviewed the veteran's 
claim, and determined, in a Decision/Remand dated April 15, 
204, that the veteran had indeed submitted new and material 
evidence sufficient to reopen his claim for entitlement to 
service connection for hypertension.  In the Remand portion 
of the Board Decision/Remand, the Board remanded the issue 
for the purpose of obtaining additional information and 
clarification.  The claim has since been returned to the 
Board for review.

The Board notes that the veteran initially requested a 
hearing on the matter now before the Board.  However, the 
veteran withdrew that request and a hearing has not occurred.  

The Board notes that the veteran, in a June 2002 letter to 
the RO, asked that service-connected benefits be granted to 
him for bilateral hearing loss and tinnitus.  Development of 
this claim, including having the veteran examined by an 
audiologist in order to determine whether he has bilateral 
hearing loss and tinnitus, has not occurred, and this claim 
is referred back to the RO for development and action.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service medical records show a single 
elevated blood pressure reading of 145/80.

3.  The veteran has been diagnosed as suffering from various 
heart problems, including hypertension.  

4.  Although the veteran has claimed otherwise, medical 
evidence has not been proffered that etiologically links the 
veteran's current hypertension with the elevated blood 
pressure reading in service or to his service in general.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 5107(West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 3 
.159(b)(1) (2006).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of an April 2005 
letter from the Appeals Management Center (AMC) to the 
appellant that was issued prior to the Board's decision.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of his, and VA's, respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the VA.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The Board would add 
that the veteran's accredited representative has also been 
informed of the information needed to support the veteran's 
contentions.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  
Additionally, the veteran was given notice that the VA would 
help him obtain evidence but that it was up to the veteran to 
inform the VA of that evidence.  It seems clear that the VA 
has given the veteran every opportunity to express his 
opinion with respect to his claim, and the VA has obtained 
all known documents that would substantiate the veteran's 
assertions.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection or an increased evaluation claim.  
Those five elements include: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection or an 
increased evaluation is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection but he was not 
provided with the information concerning the assignment of a 
disability evaluation and an effective date.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board is denying the veteran's request for service 
connection, any question as to the appropriate effective date 
or the disability evaluation to be assigned is rendered moot.  
Hence, the veteran is not prejudiced by the lack of this 
element of notice.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

The veteran has now come before the VA claiming that while he 
was in the US Coast Guard, he was told that he had high blood 
pressure.  He contends that he has suffered from that 
disability since 1945, and that his current heart ailments 
are related to his hypertension.  He has asked, therefore, 
that service connection be granted for hypertension.

Under 38 U.S.C.A. §§ 1110 (West 2002) and 38 C.F.R. § 
3.303(b) (2006), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

With respect to a claim involving service connection, the 
Court has held that 
". . . where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (The Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

To support his claim, the veteran has proffered a copy of an 
insurance contract with the Home Life Insurance Company.  The 
contract was signed in April 1951.  The veteran claims that 
because of his hypertension, he had a "background of high 
blood pressure".  He maintains that the contract 
corroborates his assertions.  A detailed look of that form 
indicates otherwise.  In Part II of the contract, the veteran 
was specifically asked the following:  

14.  Have you ever had or been told that 
had albumin or sugar in your urine, high 
blood pressure, heart murmur, any pains 
or pressure in the chest, or any disease 
of the heart or arteries?

The veteran answered in the negative and his answer was 
witnessed by a private physician.  The veteran was also asked 
to provide details about any illness or disease that he had 
had.  Again the veteran replied in the negative.  

The veteran has said that the policy was issued as the 
"Class B rate" and the reason for the "Class B rate" was 
his hypertension.  While it is true that the policy was 
issued at the "Class B rate" as claimed, there is nothing 
on the contract that would indicate why the policy was issued 
at the "Class B rate".  Moreover, there is nothing on the 
contract that would substantiate the veteran's assertions 
that the "Class B rate" was prescribed because the veteran 
had a history of hypertension.  

The veteran has further asserted that he was told when he was 
discharged from the Coast Guard that he had high blood 
pressure/hypertension.  A review of the veteran's available 
medical records (which the Board would note were not 
destroyed by the National Personnel Records Center fire of 
1973) shows that the veteran was diagnosed on one single 
occasion with an elevated blood pressure.  That reading 
occurred on November 1, 1945, and the reading was 145/80.  
However, a diagnosis of hypertension or high blood pressure 
or any other heart-related disability was not diagnosed.  The 
remaining service medical records are silent for findings 
indicative of any type of heart condition, disability, or 
disease.  

The veteran's post-service medical records have been obtained 
and included in the claims folder for review.  These records 
do show treatment for various heart disabilities and 
disorders including hypertension.  However, these same 
records do not reveal a medical opinion that etiologically 
relates the veteran's current heart disorder with his 
military service.  These records are silent as to the 
etiology of the veteran's hypertension.  They do not contain 
medical opinions, suppositions, or hypotheses that are 
suggestive that the veteran now suffers from hypertension 
that began in or is the result of his military service.

Notwithstanding the lack of medical documents supporting the 
veteran's assertions, the veteran has continued to assert 
that his hypertension is related to his military service.  
Unfortunately, the veteran's affirmations are the only 
positive evidence in support of his claim.  That is, the 
claims folder is negative for any medical evidence, either 
from a private physician or a VA physician, which would 
relate the veteran's service with his hypertension.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor is there any 
evidence that he has undergone medical training.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  However, that 
same lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may have experienced heart palpitations or shortness of 
breath while in service.  However, the veteran is not 
competent to say that the veteran now has hypertension and 
that this disability is related to his military service.  In 
other words, there is no indication that the veteran 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that competent medical evidence has not been 
presented that etiologically links the veteran's current 
hypertension with his military service or any incidents 
therein.  Hence, service connection is not warranted. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2006).  The veteran's claim is thus denied.


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


